DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 7/27/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Christophe F. Lair (Reg. No. 54,248) on 8/31/2021.
The application has been amended as follows: 
IN THE CLAIMS: Amend claims 1-5 and 11-14 as follows:
1. (Currently Amended) A probe for transient elastography comprising:
a probe casing; 
at least one ultrasound transducer having a symmetry axis; 
a vibrator
wherein:

the at least one ultrasound transducer is bound to the probe casing with no motion of the at least one ultrasound transducer with respect to the probe casing;
the vibrator is configured to induce a movement of the probe casing along the symmetry axis of the at least one ultrasound transducer, thereby inducing a corresponding movement of the at least one ultrasound transducer bound to the probe casing;
the vibrator further is configured such that when the at least one ultrasound transducer is kept in contact with a patient’s body, said corresponding movement applies a low frequency pulse that generates a transient shear wave in the patient’s body; 
the probe further comprises a position sensor coupled to the probe casing, the position sensor being arranged to measure a displacement of the probe;
the position sensor is in communication with a control loop circuitry such that the measured displacement of the probe is supplied as a feedback signal to the control loop circuitry that, based on the feedback signal, outputs a control signal that is adapted to drive the vibrator, the vibrator being adapted to receive the control signal output by the control loop circuitry to control a movement of the vibrator inside the probe casing and a shape of [[a]]the low frequency pulse applied by the probe.

2. (Currently Amended) The probe for transient elastography according to claim 1, wherein the at least one ultrasound transducer is bound to the probe casing by means of a probe tip, said probe tip having a first extremity fixed to the probe casing and a second extremity fixed to the at least one ultrasound transducer.

3. (Currently Amended) The probe according to claim 1, further comprising a force sensor  the patient’s body

4. (Currently Amended) The probe according to claim 3, wherein the force sensor comprises a housing adapted to receive and secure the at least one ultrasound transducer.

5. (Currently Amended) The probe according to claim 3, wherein the at least one ultrasound transducer is bound to the probe casing by means of a probe tip, said probe tip having a first at least one ultrasound transducer, and wherein the force sensor comprises a housing adapted to receive and secure the first extremity of the probe tip.

11. (Currently Amended) The probe according to claim 10, wherein a mass of the mobile part of the vibrator is  or equal to one fourth of a total mass of the probe.

12. (Currently Amended) A transient elastography method to measure a stiffness of a viscoelastic medium of a patient’s body, the method comprising:
placing the probe according to claim 1 such that the at least ultrasound transducer is kept in contact with a surface of the patient's body;
triggering the probe to applyto generate[[ing]] a transient shear wave inside the viscoelastic medium  and
emitting ultrasound shots [[inside]]into the viscoelastic medium and recording [[the]] backscattered ultrasound signals thereof[[;]].

13. (Currently Amended) The transient elastography method according to claim 12, further comprising:
analyzing the recorded backscattered ultrasound signals in order to determine a displacement of the viscoelastic medium due to a propagation of the transient shear wave;
based on the calculated displacement, determining at least one viscoelastic parameter of the viscoelastic medium

14. (Currently Amended) The transient elastography method according to claim 12, wherein [[the]]said triggering [[of]] the probe to apply 


Drawings
The drawings filed on 4/26/2019 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see page 8 of the Specification as filed or ¶ [0062]-[0063] which characterize the illustrated probes as “prior art”). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The United States Patent and Trademark Office does not make drawing changes. It is applicant’s responsibility to ensure that the drawings are corrected. Corrections must be made in accordance with the instructions below:

INFORMATION ON HOW TO EFFECT DRAWING CHANGES
Replacement Drawing Sheets
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include 

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets
A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections
Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Reasons for Allowance
Claims 1-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and dependent claims thereof, the prior art of record does not teach or reasonably suggest the combination of limitations as particularly recited in the claim.
Mellema (cited in the previous Office Action) is cited as prior art closest to the 
a probe casing (annotated Fig. 1 below);
at least one ultrasound transducer (annotated Fig. 1 below) having a symmetry axis (annotated Fig. 1 below);
a vibrator (voice coil, Fig. 1) located inside the probe casing (annotated Fig. 1 below),
wherein:
the at least one ultrasound transducer is bound to the probe casing with no motion of the at least one ultrasound transducer with respect to the probe casing (the ultrasound transducer is fixed to the probe casing via the fixture illustrated in Fig. 1);
the vibrator is configured to induce a movement of the probe casing along the symmetry axis of the at least one transducer, thereby inducing a corresponding movement of the at least one ultrasound transducer bound to the probe casing (“[t]o accomplish this, a standard ultrasound transducer was mounted co-axially with a custom made voice-coil actuator system, allowing the transducer to vibrate in the axial direction”, page 2099; induced movement in the probe casing is implied since the ultrasound transducer is mounted to the voice coil via the housing as shown in Fig. 1 and the voice coil transmits movement to the ultrasound transducer via the probe casing);
the vibrator further is configured such that when the at least one ultrasound transducer is kept in contact with a patient’s body, said corresponding movement 1 pulse that generates a continuous shear wave in the patient’s body (“[t]o generate shear waves, the vibration system was manually held with a single hand such that the transducer was in continuous contact with the test object”, page 2099; “vibrations frequencies of 300, 350, and 400 Hz”, page 2104); and
the probe comprises a position sensor (accelerometer) coupled (via the transducer and the fixture) to the probe casing, the position sensor being arranged to measure a displacement of the probe (“Thus, it is possible to acquire two symmetrically sampled shear wave images per cycle, one at the maximum and one at the minimum of the transducer position. To accomplish the desired detection timing, a miniature accelerometer (ADXL335, Analog Devices, Norwood, MA) was mounted on the transducer. Ultrasound detection timing was adjusted such that the detection events occurred symmetrically around the maximum and minimum transducer displacement”, page 2100; this implies the accelerometer is used to measure the transducer displacement).

Mellema does not teach that the vibrator is configured such that the low frequency pulse generates a transient shear wave in the patient’s body and that “the position sensor is in communication with a control loop circuitry such that the measured displacement of the probe is supplied as a feedback signal to the control loop circuitry that, based on the feedback signal, outputs a control signal that is adapted to drive the vibrator, the vibrator being adapted to receive the control signal output by the control loop circuitry to control a movement of the vibrator inside the probe casing and a shape of the low frequency pulse applied by the probe” as recited in the claim.

Applicant’s prior work (i.e., the VCTE probe; see the “Prior Art” section of the Specification) teaches transient elastography using transient shear wave, but does not teach or reasonably suggest:
the at least one ultrasound transducer is bound to the probe casing with no motion of the at least one ultrasound transducer with respect to the probe casing;
the vibrator is configured to induce a movement of the probe casing along the symmetry axis of the at least one ultrasound transducer, thereby inducing a corresponding movement of the at least one ultrasound transducer bound to the probe casing; and
the vibrator further is configured such that when the at least one ultrasound transducer is kept in contact with a patient’s body, said corresponding movement applies a low frequency pulse that generates a transient shear wave in the patient’s body,
let alone the claimed “control loop” limitation.

Salcudean et al., US 2019/0192119 A1 teaches a control loop for controlling a vibrator (“exciter”) based on a position sensor (“accelerometers”):
[0122] Some embodiments provide a hardware controller that is configured by construction and/or software to perform methods that do one or more of:

[0123] optimize the direction of shear waves (e.g. to align with an ultrasound imaging plane);

[0124] control a field of shear waves to cause nodes to be eliminated or to move;

[0125] optimize the frequency of shear waves for an imaging task (e.g. to obtain a good balance between imaging depth and resolution);

[0126] optimize the amplitude of shear waves for a particular imaging application.

[0127] The controller may be connected to deliver driving signals to one or more exciters to achieve these ends. The driving signals may be controlled in response to feedback received by way of an imaging system (e.g. an ultrasound imaging system) and/or one or more additional sensors. This may be a closed loop system in which the quality measures are used to control the exciter. An example of one or more additional sensors is one or more accelerometers attached to one or more points on the patient's body and/or on a board or other patient-contacting surface by way of which vibration is delivered to the patient's body. The controller may be configured to process images from an imaging system (which is optionally integrated with the controller) to generate images. The images may include conventional images (e.g. B-mode ultrasound images). The controller may be configured to generate elastography images. The elastography images may indicate 

However, Salcudean does not teach or suggest that the control loop is to control a shape of the claimed low frequency pulse applied by the probe (i.e., one that generates a transient shear wave as recited in the claim).

Short of improper hindsight, there does not appear to be any motivation for modifying or combining the references in such a way to result in the claimed invention before the effective filing date thereof.

Method claim 12 and dependent claims thereof require the probe of claim 1 and therefore are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “low frequency” would be understood by the ordinarily skilled artisan to be 1 Hz - 5000 Hz in view of the Specification (see for example ¶ [0028] of the published application).